Benham, Judge.
Appellant was convicted of eleven counts of forgery in the first degree and filed a notice of appeal from the judgment entered on the jury verdicts. Although appellant’s notice of appeal was filed prior to *388the entry of the trial court’s order denying his motion for new trial, we will not dismiss the appeal for lack of jurisdiction. Gillen v. Bostick, 234 Ga. 308 (1) (215 SE2d 676) (1975); Strickland v. State, 184 Ga. App. 185 (fn. 1) (361 SE2d 207) (1987). Appellant failed to file a brief and enumeration of errors, and was ordered by this court to file a brief by April 7, 1988. While failure to comply with an order of this court directing appellant to file a brief may be cause for dismissal of the appeal (see Rule 14 (a) of the Rules of the Court of Appeals), we have, out of an abundance of caution brought about by the United States Supreme Court’s decision in Evitts v. Lucey, 469 U. S. 387 (105 SC 830, 83 LE2d 821) (1985), reviewed the transcript of appellant’s trial and conclude that there was sufficient evidence presented by the State to authorize the jury to find appellant guilty beyond a reasonable doubt of the eleven charges of forgery in the first degree. OCGA § 16-9-1 (a); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided September 13, 1988.
A. B. Jones III, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.